Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: ONS03538US
Filling Date: 11/14/2019
Inventor: Sulfridge et al.
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group II, Species 3 and claims 1-2, 4-6, 9-10, 16-18 and 20 in the reply filed on 7/16/21 is acknowledged.

Claims 3, 7-8, 11-15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claims 4 and 20 recite, “the containment grid material has a first index of refraction and wherein the microlens is formed from microlens material that has a second index of refraction that is greater than the first index of refraction”.

 However, the specification says that the containment grid materials are black material, metal, metal oxide or dielectric materials.
Examiner considers that the metal material and generally the metal has RI between 2.9-3.6.

RI for acrylic material around 1.5.
Therefore, the second index of refraction is less than the first index of refraction.
The claims 4 and 20 recite a second index of refraction that is greater than the first index of refraction, which is not possible.
Therefore, the claims 4 and 20 are not enabled in the art.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, the applicant regards as the invention. 

Claims 4 and 20 recite “the containment grid material has a first index of refraction and wherein the microlens is formed from microlens material that has a second index of refraction that is greater than the first index of refraction”.
However, the specification says that the containment grid materials are black material, metal, metal oxide or dielectric materials.

Similarly, the specification shows the material for microlens are acrylic or silicon. 
RI for acrylic material around 1.5.
Therefore, the second index of refraction is less than the first index of refraction.
The claims 4 and 20 recite a second index of refraction that is greater than the first index of refraction, which is not definite.

Inasmuch as understood in light of 112 1st and 2nd rejections, the art rejections as follows—

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 9, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takatsuka (US 2021/0183930 A1).



a plurality of single-photon avalanche diode pixels 141 (Paras. 54, 83, 64-66), wherein each of the single-photon avalanche diode pixels 141 has an active region 140 and an inactive region 124 (bottom portion, inside element 140);

a plurality of microlenses 133 (Para. 70), wherein each of the microlenses 133 covers the active region of a respective one of the single-photon avalanche diode pixels 141; and

a containment grid 124 (top portion between elements 142, 133) that covers the inactive regions of the single-photon avalanche diode pixels 141, wherein portions of the containment grid 124 (top portion) are interposed between adjacent microlenses 133 of the plurality of microlenses 133.

Regarding claim 2, Takatsuka discloses the semiconductor device defined in claim 1 wherein the portions of the containment grid 124 (top [portion) each have a tapered shape (bottom width is less than the top width) between the microlenses 133. 

Regarding claim 5, Takatsuka discloses the semiconductor device defined in claim 1 wherein the containment grid 124 (top [portion)comprises a material selected from the 

Regarding claim 9, Takatsuka discloses the semiconductor device defined in claim 1 wherein the each of the microlenses 133 has a first height, the containment grid has a second height 124 (portion inside the elements 142, 133), and the first height 133 is greater (133 has higher top surface height than 124 top surface height) than the second height 124 (portion inside the elements 142, 133).

Regarding claim 16, Takatsuka discloses a semiconductor device (Figures 2A-2B, Figure 1 marked the pixel 100) comprising:
a single-photon avalanche diode 141 (Paras. 54, 83, 64-66) pixel having an active region 140 and an inactive region 124 (bottom portion, inside the element 140);
a containment grid 124 (top portion between elements 142, 133) having portions that cover the inactive region 124 (bottom portion), wherein the containment grid 124 has an opening 142 that overlap the active region 141; and
a microlens 133 (Para. 70) in the opening of the containment grid 124 that overlaps the active region 141.
Regarding claim 17, Takatsuka discloses the semiconductor device defined in claim 16 wherein the single-photon avalanche diode pixel 100, 141 is a pixel in an array of single-photon avalanche diode pixels (Para. 99), and wherein the containment grid 124 comprises containment grid material 124 (Paras. 57, 74) that is configured to absorb 

Regarding claim 18, Takatsuka discloses the semiconductor device defined in claim 17 wherein the containment grid material 124 is selected from the group of material consisting of: black material (Para. 57) and metal oxide material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuka (US 2021/0183930 A1).

Regarding claim 10, Takatsuka does not explicitly disclose the semiconductor device defined in claim 9 wherein the first height is at least ten times greater than the second height.


According to MPEP section 2144.05 [R-5], “a height can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).” 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of Takatsuka figure 19 with the teaching of Takatsuka figure 2B to obtain the first height is at least ten times greater than the second height.
Also, although Takatsuka figure 2B fails to specify the claimed first height is at least ten times greater than the second height, differences in this shape will not support the patentability of subject matter encompassed by the prior art. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable heights by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). Since similar layers with similar height are in common use in the art (see, e.g. Takatsuka, Figure 19, elements 133, 322), it would have been obvious to one of ordinary skill in the art to use these heights in the device of Takatsuka figure 2B. 


the applicants have not established the criticality (see next paragraph below) of the heights.
CRITICALITY

 The specification contains no disclosure of either the critical nature of the claimed heights or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claims 4 and 20, Takatsuka does not explicitly disclose the semiconductor device defined in claim 1 wherein the containment grid comprises containment grid material with a first index of refraction, the microlenses comprises microlens material with a second index of refraction, and the second index of refraction is higher than the first index of refraction; the semiconductor device defined in claim 17 wherein the containment grid material 124 has a first index of refraction and wherein the microlens is formed from microlens material that has a second index of refraction that is greater than the first index of refraction. 
However, Takatsuka discloses the lens material is phosensitive resin 133 (Para. 70, RI=about 1.5) and the containment grid material is 124 (Tungten, RI=about 3.5). Containment grid material has higher RI than lens material. This is same as the instant 
RI for acrylic material around 1.5). Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to obtain the same RI for containment grid and lens materials as instant application invention for intended purposes.

the applicants have not established the criticality (see next paragraph below) of the RI differences.
CRITICALITY

 The specification contains no disclosure of either the critical nature of the claimed RI differences or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/BILKIS JAHAN/Primary Examiner, Art Unit 2896